DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 10/23/2020.
The Amendments to Claims 1, 7, 9, 18, and 20, filed 10/23/2020, are acknowledged and accepted.
Newly Submitted Claims 24 and 25, filed 10/23/2020, are acknowledged and accepted.
The Cancellation of Claims 8, 14-17, and 22-23, filed 10/23/2020, are acknowledged and accepted.

	
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. Applicant argues that In general, the claims have been amended to be restricted to surface emitting configurations. For example, claim 1 now requires that the light leaves the substrate through the same side as the surface acoustic wave (SAW) transducer or through the opposite face.  It is clear that the present claim invention has advantages over Hatori. It can be much more manufacturable and the sandwiched design has clear advantages in terms of stability. Based on these claimed differences and the attendant advantages, the pending rejections should be withdrawn.  The Examiner respectfully disagrees. Hatori discloses the light coming out of the opposite side of the substrate (col. 5, lines 27-32 discloses the diffracted light exits at an end surface of the substrate 11) (see figure 1). Thus the rejection is maintained.


Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/18/2018, 11/29/2018, 02/04/2019, and 01/31/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatori et al. (5083856), hereinafter Hatori.
Regarding claim 1, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), comprising: a substrate (11, transparent substrate) having a transducer (13, IDT) producing surface acoustic waves on a proximal face (col. 3, lines 51-53); and two arrays of optics (14 and 15, linear grating coupler {LGC, hereinafter}) for serially conditioning light diffracted in the substrate (11, transparent substrate) (col. 4, lines 17-25), wherein the light exits the substrate (11, 
Regarding claim 2, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the modulator is a surface acoustic wave (SAW) modulator (waveguide type acousto-optic device) (col. 1, lines 55-62 and col. 3, lines 46-48).
Regarding claim 3, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the first array of optics focuses the light (col. 4, lines 15-25 and col. 3, lines 53-54 discloses introducing light into optical waveguide; i.e. focus).
Regarding claim 4, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein one of the arrays includes reflectiveoptics (14 and 15, LGC; gratings can be reflective or transmissive) (col. 3, lines 53-56).
Regarding claim 5, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the two arrays of optics share substantially the same focal plane (col. 3, lines 5358 and figure 1 shows the LGCs on the same focal plane).
Regarding claim 6, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), further comprising a spacer layer (see annotated figure 1 below), wherein the two arrays of optics are on either side of the spacer layer (14 and 15, LGCs are located on each side of the spacer layer).

    PNG
    media_image1.png
    355
    470
    media_image1.png
    Greyscale

Regarding claim 7, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the spacer layer is attached to the distal face of the substrate (figure 1).
Regarding claim 8, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the spacer layer is attached to an angled face of the substrate (figure 1).
Regarding claim 9, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the spacer layer is attached to the proximal face of the substrate (figure 1).
Regarding claim 10, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the arrays of optics (14 and 15, LGCs) comprise microoptics distributed along a length of a waveguide in the substrate (11, transparent)(figure 1 and col. 3, lines 56-58).

Regarding claim 12, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the optics are refractive microlenses (col. 6, lines 58-63).
Regarding claim 13, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the optics are transmissive gratings and refractive microlenses (col. 4, lines 17-26 and col. 6, lines 58-63).
Regarding claim 18, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), comprising: a substrate (11, transparent substrate) having a transducer (13, IDT) producing surface acoustic waves on a proximal face (col. 3, lines 51-53); and a volume grating (14 and 15, linear grating coupler {LGC, hereinafter}) for conditioning light diffracted in the substrate (11, transparent substrate) (col. 4, lines 17-25), wherein the light exits the substrate (11, transparent substrate) at either the proximal face or a distal face, which is opposite the proximal face (col. 5, lines 27-32 disclose the diffracted light exits at an end surface of the substrate 11).
Regarding claim 19, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the volume grating (14 and 15, LGCs) is formed in the substrate (11, transparent substrate) (col. 3, lines 53-58).
Regarding claim 20, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the volume grating directs light to exit from the proximal face of the substrate (figure 1).
Regarding claim 21, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein pixilation occurs in angle space (figure 1).
Regarding claims 24-25, Hatori discloses, in figure 1, an acousto-optic-al modulator (10, light modulator) (col. 3, line 50), wherein the substrate (11, transparent substrate) has a waveguide (12, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872